Exhibit 10.3
EMPLOYMENT, NON-COMPETITION AND
NON-SOLICITATION AGREEMENT
     THIS AGREEMENT (“Agreement”) is made this ___ day of November, 2010 by and
between FRANCIS DRILLING FLUIDS, LTD., a Louisiana corporation with a principal
place of business at 240 Jasmine Rd., Crowley, LA 70526 (the “Company” and/or
“Francis Drilling”), and MICHAEL G. FRANCIS, an individual residing at 314 Judge
Canan Drive, Crowley, LA 70526 (the “Employee”).
     WHEREAS, the Employee is a shareholder/officer/director of the Company and
has been employed at the Company as a shareholder, officer and manager since
inception;
     WHEREAS, on the date hereof, holders of all of the membership of Francis
Oaks, LLC, which own 100% of the Company, have sold such membership interests to
NYTEX FDF Acquisition, Inc., a Delaware corporation (“Acquisition Co”) wholly
owned by NYTEX Energy Holdings, Inc., a Delaware corporation (“NYTEX”), pursuant
to a certain Membership Interests Purchase Agreement (the “Purchase Agreement”)
dated November ___, 2010 (the “Transaction”);
     WHEREAS, this Agreement sets the terms and conditions of employment with
the Company, which will begin on November _____, 2010 (the “Commencement Date”)
should the offer be accepted;
     WHEREAS, the Company desires to secure the employment services of the
Employee in the position as its President and Chief Executive Officer reporting
to the Company’s Chairman (Michael Galvis) at Francis Drilling located at 240
Jasmine Rd Crowley, LA 70526 or so designated by the Company which will start on
the Commencement Date;
     WHEREAS, in consultation with the Employee, the Company will set certain
performance goals for the Employee and Francis Drilling at the start of each of
the following years; 2011, 2012, 2013, 2014 and 2015;
     WHEREAS, the Employee possesses substantial knowledge and has substantial
experience with respect to the oilfield services business;
     WHEREAS, the Company recognizes the role the Employee can play in (a) the
Company’s retention of Key Employees (as hereafter defined) during the Key
Employees’ transition to the new ownership by the Company as part of the
Transaction; (b) maintaining the

 



--------------------------------------------------------------------------------



 



revenues of Francis Drilling prior to and subsequent to the closing (the
“Closing”) of the Transaction and (c) increasing the overall value of the
Company post Closing of Transaction.
     WHEREAS, the Employee has agreed to enter into certain non-competition and
other restrictive covenants upon the terms and conditions set forth herein; and
     WHEREAS, the Company would not have entered into and closed the Transaction
but for the execution and delivery of this Agreement by the Employee.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereby agree as follows:

1.   Compensation. If Employee decides to accept this position the initial
annual salary will be $200,000, less applicable tax and other withholdings, paid
in accordance with the Company’s normal payroll practices. Future increases in
compensation, if any, may be made by the Company in its sole and absolute
discretion, however the annual salary may be adjusted for an annual consumer
price index (“CPI”) adjustment. The Position is full-time, exempt position,
which is a salaried not hourly position. Accordingly, the Employee will not
receive overtime pay if the Employee works more than 40 hours during a work
week. The obligations of the Company to pay such salaried compensation in
accordance with the terms outlined in this Agreement shall terminate six
(6) months after the death of Employee, or upon the close of the Term, whichever
is earliest to occur. In addition, during the period commencing on the
Commencement Date and ending five years thereafter, the Employee shall use
reasonable efforts to assist the Company with respect to: (a) retaining,
promoting and continuing the employment by the Company of each of the employees
listed on Exhibit A attached hereto (the “Key Employees”), (b) promoting sales
and other business activities of the Company, (c) establishing marketing
strategies and establishing advertising strategies for the Company and
(d) contributing to increasing the overall value of the Company through an
increase in revenues and earnings on an annual basis.   2.   Term. The term of
this Agreement shall begin on the Commencement Date and continue for a period of
five (5) years (the “Term”), subject to earlier termination as herein provided.
Employee’s employment hereunder shall terminate as a result of any of the
following events:

2



--------------------------------------------------------------------------------



 



  a.   the final non-appealable conviction of Employee of a felony; or     b.  
Employee’s full and complete abandonment of his duties hereunder for a
continuous period of ninety (90) days.

3.   Non-Competition. The Employee agrees that during the Term and continuing
for two (2) years thereafter (the “Restriction Period”), Employee shall not do
any one or more of the following, directly or indirectly: (a) engage in the
“Business” anywhere in the territory consisting of the counties and parishes
more fully set forth in Exhibit “E” hereto (the “Territory”) as of the
Commencement Date, which Business is defined as: the sale, manufacture,
distribution or transportation of fluids, chemicals or frac sands used in the
drilling sector of the oil and gas industry and cleaning services associated
with the oil and gas industry; (b) solicit or attempt to solicit any Person (as
hereinafter defined) who is or has been a customer, supplier, distributor,
licensor, licensee or any other business relation within the past five
(5) calendar years, the Company to cease doing business with, or to alter or
limit its business relationship with the Company ; or (c) take any actions which
are calculated to persuade any former employees, representatives or agents of
the Company who have become employees, representatives or agents of the Company
to terminate their association with the Company or hire or otherwise retain the
services of any such employees, representatives or agents of the Company
(whether on a full-time basis, part-time basis or otherwise and whether as an
employee, independent contractor, advisor or in another capacity) who has been
acting in such capacity or has acted in such capacity at any time within the
six-month period immediately preceding such proposed date of hire or retention.
To “engage” in a business means (x) to render services, as an independent
contractor, employee, agent, advisor or otherwise, in (or with respect to) the
Territory for that business, or (y) to own, manage, operate or control, as an
owner, partner, member, shareholder or otherwise (or participate in the
ownership, management, operation or control of) an enterprise engaged in that
business in the Territory. Employee hereby acknowledges and agrees that the
foregoing covenants are commercially reasonable and reasonably necessary to
protect the Company and its affiliates or subsidiaries. Nothing contained herein
shall restrict the Employee from: (i) owning, as a passive investment, 5% or
less of the equity securities of any Person in competition with the Company or
any of its subsidiaries, which securities are listed on any national

3



--------------------------------------------------------------------------------



 



    securities exchange or authorized for quotation on the Automated Quotations
System of the National Association of Securities Dealers, Inc. (a “National
Exchange”), as long as Employee has no other business relationship, direct or
indirect, with the issuer of such securities. The term “Person” shall mean any
individual, corporation, company, firm, business, voluntary or other
association, partnership, limited liability company, trust, estate, an
unincorporated organization or a government or any agency, instrumentality or
political subdivision thereof or any other entity of any kind.   4.   Disclosure
of Confidential Information. The Employee agrees that for the longest period
permitted by Louisiana State law following the Commencement Date, he shall
maintain all Confidential Information in confidence and shall not disclose any
Confidential Information to anyone outside of the Company, and he shall not use
any Confidential Information for his own benefit or the benefit of any third
party. Nothing in this Agreement, however, shall prohibit the Employee from
using or disclosing Confidential Information to the extent (a) required by the
Employee to enforce the terms of this Agreement or any other agreement or
instruments executed and deferred in connection herewith, (b) required to defend
any action, proceeding, or governmental inquiry against the Employee, or
(c) required by law, provided, that if the Employee is required by applicable
law to disclose any Confidential Information, the Employee shall (1) provide the
Company with prompt notice before such disclosure in order that the Company may
attempt to obtain a protective order or other assurance that confidential
treatment will be accorded such information and (2) cooperate with the Company
in attempting to obtain such order or assurance. “Confidential Information”
means information (except as it relates to the tax treatment or the tax
structure of the transaction) regarding the Company to the extent it is
Confidential, including the following: (1) information regarding operations,
assets, liabilities or financial condition; (2) information regarding pricing,
sales, marketing, capital expenditures, costs, joint ventures, business
alliances, or purchasing; (3) information regarding employees or sales
representatives, including their identities, responsibilities, competence and
compensation; (4) customer lists or other information regarding current or
prospective customers, including information regarding their identities, contact
persons and purchasing patterns; (5) information regarding current or
prospective vendors, suppliers, distributors or other

4



--------------------------------------------------------------------------------



 



    business partners; (6) forecasts, projections, budgets and business plans;
(7) information regarding planned or pending acquisitions, divestitures or other
business combinations; (8) trade secrets and proprietary information;
(9) copyright applications, know-how, discoveries, inventions, improvements,
techniques, processes, business methods, algorithms, software programs, software
source documents and formulae, in each case regarding current, future or
proposed products or services; and (10) website designs, website content,
proposed domain names, and data bases. For purposes of this Section, information
regarding the Company shall include without limitation information of the
business as conducted by the Company. “Confidential” means not generally
available to the public. Information shall not be considered to be generally
available to the public if it is made public by the Employee in violation of
this Agreement or, to the knowledge of the Employee, by a third party who has no
lawful right to disclose the information or who does so in violation of any
contractual, legal or fiduciary obligation to the Company.   5.  
Non-Solicitation. During the Restriction Period, the Employee shall not directly
or indirectly, as owner, proprietor, Employee, employer, employee, shareholder
(other than as the holder of less than five percent (5%) of the shares of a
corporation or other entity, the securities of which are traded on a National
Exchange), agent, partner, member, manager, director, officer, Employee or
otherwise: (a) employ or solicit, receive or attempt to receive the performance
of any services by any employee of the Company; (b) contact or solicit any
Customer (as hereinafter defined) or otherwise induce or solicit any Customer to
enter into any business relationship with any person, firm or entity other than
the Company relating to the business; or (c) take any actions that might
interfere with the Company’s relationships with its Customers or otherwise
reduce the business of a Customer with the Company. For all purposes of this
Agreement, the term “Customer” shall mean all persons or entities that are or
were customers of the Company or the Employee at the date of this Agreement or
at any time during the Restriction Period.   6.   Minimum Consideration. In
consideration of the Employee’s covenants under Sections 3, 4 and 5, the Company
shall pay to the Employee a minimum aggregate amount equal to one million U.S.
Dollars ($1,000,000.00), payable in sixty (60) equal monthly installments in the
amount of sixteen thousand six hundred sixty six and sixty seven cents U.S.
Dollars ($16,666.67) each. The first such monthly payment shall be due

5



--------------------------------------------------------------------------------



 



    and payable on the month following Closing and each payment thereafter shall
be due and payable on the first (1st) day of each of the fifty nine (59) months
thereafter. The obligations set out in this Section 6 are in addition to those
set out in Section 1 of this Agreement and the Company’s obligations to make the
payments set forth in this Section 6 shall not terminate for any reason unless
Employee is in breach of this Agreement.   7.   Bonus. In addition to the
minimum consideration set forth in Section 1 and Section 6, for the services to
be provided under this Agreement in connection with the retention, promotion and
continuation of the employment of Key Employees with the Company and in
connection with promoting sales of the Company at the branch locations, the
Employee shall be eligible to receive the performance and incentive based
bonuses set forth on Exhibit “B” and Exhibit “C” to this Agreement (collectively
the “Bonuses”). The Bonuses shall be calculated and paid to Employee as set
forth on the respective exhibits. The Employee will also be entitled to certain
stock awards as outlined in Exhibit “D” based upon achievement of certain
financial targets outlined by management, these stock awards will be granted to
Employee on the dates set out on Exhibit “D”. The exhibits referenced in this
Section 7 are incorporated herein by reference thereto.   8.   Default The
obligations of Employee under Sections 3, 4, and 5 are contingent upon the
Company’s compliance with Sections 1, 6 and 7. In the event Company receives
notice of a default of any of its payment obligations under Sections 1, 6 or 7,
and such default remains uncured for a period of twenty (20) days, then
Employee’s obligations under Sections 3, 4 and 5 shall terminate.   9.  
Benefits. Employee will also be eligible to participate in various existing
employee benefit plans offered by the Company to its full-time employees as of
the date of this letter (for example group health insurance, 401(k), and
vacation programs), in accordance with Company’s then-current benefit plan
requirements. The Company may change its benefit plans from time to time in
accordance with applicable laws.   10.   Other. Employee will expend his best
efforts on behalf of the Company, and will abide by all policies and decisions
made by Company, as well as all applicable federal, state and local laws,
regulations or ordinances. Employee agrees to act in the best interests of the
Company at all times and devote his full business time and efforts to the

6



--------------------------------------------------------------------------------



 



    performance of his assigned duties for the Company, unless Employee notifies
the Chairman in advance of his intent to engage in other paid work and receive
the Chairman’s express written consent to do so.   11.   Law. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Louisiana.   12.   Waiver. A party’s failure to insist on compliance or
enforcement of any term of this Agreement shall not affect the validity or
enforceability, or constitute a waiver, of future enforcement of said term, or
any other term of this Agreement by said party or the other party (as provided
in this Agreement).   13.   Severability. If any provision of this Agreement is
determined by an arbitrator or a court of competent jurisdiction to be illegal
or unenforceable, such provision shall be automatically reformed and construed
so as to be valid, operative and enforceable to the maximum extent permitted by
law or equity while preserving its original intent. The invalidity of any part
of this Agreement shall not render invalid the remainder of this Agreement.  
14.   Assignment. Neither party shall have the right to assign its rights or
obligations hereunder without the prior written consent of the other party. Any
proposed assignment shall be deemed null and void.   15.   Entire Agreement.
This Agreement constitutes the entire agreement between the parties regarding
the subject matter contained herein and supersedes all prior and contemporaneous
undertakings and agreements of the parties, whether written or oral, with
respect to the subject matter herein.   16.   Amendment. This Agreement shall
not be amended except by a writing executed by both parties.   17.   Headings.
The headings herein are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.   18.   Parties Bound. The
terms and conditions of this Agreement shall be binding upon and shall inure to
the benefit of the parties and their respective heirs, legal representatives,
successors and assigns.   19.   Counterparts. This Agreement may be executed in
two or more counterparts, sent by facsimile or transmitted electronically in
either tagged image format (.tif) or portable

7



--------------------------------------------------------------------------------



 



    document format (.pdf), any of which shall be deemed an original, and all of
which together shall constitute one and the same instrument.   20.  
Arbitration. Upon any dispute arising out of or pursuant to this Agreement, the
parties shall first engage in good faith negotiations to resolve such dispute.
In the event that the parties are unable to resolve such dispute within ten
(10) business days after written notice of same is received, such dispute shall
be submitted to binding arbitration in accordance with the rules of the American
Arbitration Association. The site of such arbitration proceedings shall be in
Lafayette, Louisiana. Judgment upon any award may be entered in any court having
jurisdiction thereof. This Section shall not limit any party’s right to obtain
any provisional or equitable remedy, including, without limitation, injunctive
relief from any court of competent jurisdiction, as may be necessary in the sole
judgment of such party to protect its rights. The party who does not
substantially prevail in the arbitration shall be liable for the costs of the
arbitration and any and all of the reasonable costs (including, without
limitation, reasonable attorney’s fees) incurred by the party who substantially
prevails in the arbitration.   21.   Set Off. Subject to limitations of IRC
Section 409A, this Agreement and any payment obligations of the Company to the
Employee hereunder, including without limitation any payments to be made by the
Company to the Employee under Section(s) 5 and 6 are, and shall remain,
unconditionally subject to the set-off rights of the Company against the
Employee which are contained and set forth in Section 9.02 of the Purchase
Agreement.

This offer is contingent upon you: 1) providing the Company with appropriate
documents establishing your identity and right to work in the United States on a
timely basis; 2) verification of the information contained in your employment
application, including satisfactory references, background checks and any
standard drug screens; and 3) Proper execution and delivery of the Purchase
Agreement by all requisite parties.

8



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement on the
date first above written.

            FRANCIS DRILLING FLUIDS, LTD. (“Company”)
a Louisiana corporation
      By:           Name:   Michael Galvis        Title:   Chairman        NYTEX
ENERGY HOLDINGS, INC. (“NYTEX”)
a Delaware corporation
      By:           Name:   Michael Galvis        Title:   Chairman       
MICHAEL G. FRANCIS (“EMPLOYEE”)             MICHAEL G. FRANCIS, Employee
   

9



--------------------------------------------------------------------------------



 



EXHIBIT “A”
KEY EMPLOYEES

          Individual   Position   Area
1. Ronald Ray Brown
  VP & Pneumatics Manager   Pneumatic Transportation
2. Jude N. Gregory
  VP & Chief Financial Officer   Finance and Human Resources
3. Bryan K. Francis
  Operations Manager   Mud Operations
4. Barry Charpentier
  Sales Manager   Sales and Marketing
5. Freddie Richard
  Pneumatics Manager   Pneumatic Transportation
6. Steve Schaaf
  Chief Technology Officer   Technology and Communication
7. John Francis
  Account Manager   Customer Relations
8. Les Babineaux
  Central Dispatch Developer   Mud Operations
9. Susan Boudreaux
  Controller   Accounting
10. Lorraine Boulet
  Accounts Receivable Clerk   Accounts Receivable
11. Brenda Brown
  Office Manager   Pneumatic Transportation Billing
12. Kurt Daigle
  Account Manager   Customer Relations
13. Keith Domingue
  Cleaning Services Coordinator   Cleaning Services
14. Earl Fontenot
  Field Sales   Customer Relations
15. Mackey Francis
  Field Sales   Customer Relations
16. William “Bill” Hargrave
  Field Sales   Customer Relations
17. Rickie Menard
  Field Sales   Customer Relations
18. Porter Renfrow
  Plant Manager   Pneumatic Transportation
19. Andy Schwartzenburg
  HSE Director   Safety and Environmental
20. Dwight Toland
  Maintenance Manager   Maintenance and Construction

10



--------------------------------------------------------------------------------



 



EXHIBIT “B”
KEY EMPLOYEE RENTENTION INCENTIVE (“KERI”) FOR THE EMPLOYEE
DESCRIPTION: In an effort to assist the Company to maintain the Key Employee’s
after the Commencement Date, the Company will pay to the Employee KERI payments
as follows:
KEY LOCATION PERSONNEL (“KLP”):
The Company and the Employee will identify prior to Closing certain employees
not exceeding 20 in total with KOSP (as Key Employees, as defined in this
Agreement) of the Company as a KLP. The Company will pay to the Employee an
amount to be determined by the Company for each KLP that remain in the
continuous employment of the Company for the Term of the Agreement.
KEY OUTSIDE SALES PERSONNEL (“KOSP”):
The Company and the Employee will identify prior to Closing certain not
exceeding 20 in total with KLP employees (as Key Employees, as defined in this
Agreement) of the Company as KOSP. The Company will pay to the Employee an
amount to be determined by the Company for each KOSP that remain in the
continuous employment of the Company for the Term of the Agreement.
KOSP employees and KLP employees are collectively referred to as “Key Employees”
or individually as “Key Employee”.
All KERI earned by the Employee will be paid within 30 days of the each
respective anniversary of the Commencement Date as follows:

  •   1st anniversary of Commencement Date — $2,500 per Key Employee     •   2nd
anniversary of Commencement Date — $2,250 per Key Employee     •   3rd
anniversary of Commencement Date — $2,000 per Key Employee     •   4th
anniversary of Commencement Date — $1,750 per Key Employee     •   5th
anniversary of Commencement Date — $1,500 per Key Employee

11



--------------------------------------------------------------------------------



 



EXHIBIT “C”
REVENUE RETENTION INCENTIVE (“RRI”) FOR THE EMPLOYEE

DESCRIPTION:   In an effort to maintain and increase revenue volumes, the
Company will pay to Employee an RRI based on the Company’s gross sales less any
discounts or allowances hereafter referred to a (“Net Sales”) after the Closing,
as determined in the normal course by the Company.

FIRST FULL 3 MONTHS FOLLOWING THE COMMENCEMENT DATE:

  •   The Company shall pay the Employee a cash payment equal to two (2%)
percent of the increase in the Company’s Net Sales for the first three months
following the Commencement Date as compared to the Company’s average quarterly
Net Sales for each of the four quarters which preceded the Commencement Date.
This amount shall be calculated and paid to the Employee within thirty days of
the end of the three month period following the Commencement Date.

TWELVE MONTHS THRU AUGUST 31, 2011:

  •   The Company shall pay the Employee a cash payment equal to two (2%)
percent of the increase in the Company’s Net Sales for the twelve months ending
(“TME”) August 31, 2011 as compared to the Company’s Net Sales for the TME on
August 31, 2010. This amount shall be calculated and paid to the Employee on or
before November 15, 2011.

TME AUGUST 31 FOR THE TERM OF THE CONTRACT:

  •   For the remainder of this Agreement, the Company shall pay the Employee a
cash payment equal to two (2%) percent of the increase in Company’s Net Sales
from TME August 31 of one year to the next. This increase shall be determined on
August 31 of each respective year, beginning on August 31, 2012, at which time
the Company’s Net Sales for the period September 1, 2011 thru August 31, 2012
shall be compared to the Company’s Net Sales for the period September 1, 2010
thru August 31, 2011 to determine the bonus payable. This calculation shall be
made each year for the duration of this Agreement. The bonus amount shall be
calculated and paid to the Employee on or before November 15 of each respective
year.

12



--------------------------------------------------------------------------------



 



EXHIBIT “D”
STOCK AWARDS FOR THE EMPLOYEE
NYTEX Energy Holdings, Inc. (“NYTEX”) shall establish, and the Employee will be
eligible to participate in, a stock compensation plan for key employees. Under
such stock compensation plan, shares of restricted NYTEX common stock shall be
granted to the Employee on the following dates in the following amounts, but
only if the performance and employment benchmarks provided for in such plan have
been attained by such date. Shares of NYTEX common stock granted to the Employee
under such plan shall be subject to such conditions regarding nontransferability
and forfeitability as shall be determined under such plan at the time of
granting of such shares:

  •   December 31, 2011, 469,140 shares of NYTEX Common Stock     •  
December 31, 2012, 476,178 shares of NYTEX Common Stock     •   December 31,
2013, 483,320 shares of NYTEX Common Stock     •   December 31, 2014, 490,570
shares of NYTEX Common Stock     •   December 31, 2015, 497,929 shares of NYTEX
Common Stock

13



--------------------------------------------------------------------------------



 



EXHIBIT “E”
TERRITORY OF NON-COMPETITION PROVISIONS OF EMPLOYMENT AGREEMENT
“Territory” as defined in Paragraph 3(a) of the Agreement shall include the
following counties and parishes where the Company is doing business and
providing services and products;

                       
A. 
Louisiana                
1.
  Acadia         39.     St. Martin
2.
  Allen         40.     St. Mary
3.
  Ascension         41.     St. Tammany
4.
  Assumption         42.     Tangipahoa
5.
  Avoyelles         43.     Terrebonne
6.
  Beauregard         44.     Vermilion
7.
  Bienville         45.     Vernon
8.
  Bossier         46.     Washington
9.
  Caddo         47.     Webster
10.
  Calcasieu         48.     West Baton Rouge
11.
  Caldwell         49.     West Feliciana
12.
  Cameron                
13.
  DeSoto                
14.
  East Baton Rouge                
15.
  East Feliciana                
16.
  Evangeline                
17.
  Iberia                
18.
  Iberville                
19.
  Jefferson                
20.
  Jefferson Davis                
21.
  Lafayette                
22.
  Lafourche                
23.
  LaSalle                
24.
  Livingston                
25.
  Natchitoches                
26.
  Orleans                
 
                     
B. 
Oklahoma                
1.
  Pontotoc County                
2.
  Sequoyah County                
 
                     
C. 
Texas                
1.
  Ector County                
2.
  Jim Wells County                
3.
  Liberty County                
4.
  Marion County                
5.
  Victoria County                
6.
  Winkler County                
 
                     
D. 
Wyoming                
1.
  Sweetwater County                

14